DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: “100” in Figs. 1, 2 as discussed in the specification para [0047]; mounting plate “30” in Fig.2 as discussed in para [0048].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 17 is objected to because of the following informalities:  in claim 17, lines 2 and 3, there is no antecedent basis for “said second pin support” (in claims 10 or 16 from which claim 17 depends).  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang 2006/0279093 (hereinafter Tang) in view of Carr 7,770,420 (hereinafter Carr).
Re Claim 1. 
Tang discloses a door lock assembly (20; embodiment of Figures 40-41) to secure a door having hinges between the door (22) and a door frame (26) positioned in a wall, said door lock assembly (20) comprising: a pin (200) having a first pin end (206) and a second pin end (208), said second pin (208) end formed with a handle (210) attached thereto and a magnet positioned proximate a junction between said handle and said second pin end; and a mounting plate (38/50) having a first base plate end and a second base plate end (Fig.40,38; upper and lower ends of vertical shell portion 105), said first base plate end and said second base plate end having one or more base attachment apertures (Fig.38; 34,34’,46) to affix to the door frame (26), said mounting plate (38/50) having a midsection (Fig.40) positioned between said first base plate end and said second base plate end, said midsection having a locking aperture (202-204) positioned crosswise therethrough to receive said first pin end (206), said first pin end (206) passes therethrough said locking aperture until said magnet contacts said mounting plate, and said first pin end (206) extends across the door (Fig.40; 22).
Tang fails to teach a stop/limit feature such as a magnet positioned proximate a junction between said handle and said second pin end, and said first pin end (206) passes therethrough until said magnet contacts said mounting plate, but Tang does teach a stop feature comprising an increasing taper to the pin shaft at the handle end (second end 208) to stop the insertion of the pin at a desired point to allow the pin to extend across the door.
Carr teaches the use of a magnet to hold a lock pin (716; see Fig. 14B, col.9, lines 41-46).
It would have been obvious to one of ordinary skill in the art to modify the assembly of Tang by providing an alternate stop means to hold the pin in a desired position such as a magnet as taught by Carr to be a well known fastening or holding means in the mechanical arts. 
Re Claim 2.
Tang as modified by Carr discloses the door lock assembly of Claim 1, wherein (said magnet) said stop means (208) is positioned therearound said second pin end (208).
Re Claim 3. 
Tang as modified by Carr discloses the door lock assembly of Claim 1, wherein said handle is configured as continuous oval loop. Official Notice is taken that the shape of the handle would have been considered an obvious matter of design choice in view of the various key handle shapes well known in the lock art.
Re Claim 4. 
Tang as modified by Carr discloses the door lock assembly of Claim 2, wherein said magnet is utilized as a stop when said pin (200) is inserted into said locking aperture (202-204) of said mounting plate.
Re Claim 5. 
Tang as modified by Carr discloses the door lock assembly of Claim 1, wherein said magnet is attracted thereto said mounting plate to hold said pin in contact with said mounting plate. Magnets are well known in the mechanical arts for holding elements together in a desired position, accordingly, it would have been obvious to one of ordinary skill in the art to modify the assembly of Tang by providing magnetic holding devices as desired to hold the pin in position.
Re Claim 6.

Re Claim 10.
Tang as modified by Carr discloses the door lock assembly of Claim 1, further comprising a pin keeper (Fig.41) having a back plate (front portion of vertical shell 105) and one or more pin supports (cable support 212) mounted on said back plate, said one or more pin supports configured to receive said pin (200; Fig.41; para [0247]).
Re Claim 19. 
As discussed above with respect to claims 1 and 6, Tang as modified by Carr discloses a method of securing a door having hinges between the door and a door frame positioned in a wall, said method comprising the steps of: providing a door lock assembly with a pin having a first pin end and a second pin end, said second pin end formed with a handle attached thereto and a magnet positioned proximate a junction between said handle and said second pin end, a mounting plate having a first base plate end and a second base plate end, said first base plate end and said second base plate end having one or more base attachment apertures to affix to the door frame, said mounting plate having a midsection positioned between said first base plate end and said second base plate end, said midsection having a locking aperture positioned crosswise therethrough to receive said first pin end, said first pin end pass therethrough said locking aperture until said magnet contacts said mounting plate, and said first pin end extends across the door; positioning said mounting plate against the door frame; and utilizing two or more base screws configured to extend therethrough said one or more base attachment apertures to removeably attach said first base plate end and said second base plate end of said mounting plate thereto the door frame.

As discussed above, Tang as modified by Carr discloses the method of claim 19, further comprising the step of inserting said pin therein said locking aperture of said mounting plate to prevent opening of the door.

Claims 7-9, 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Tang in view of Carr as applied to claims 1-6,10,19,20 above, and further in view of Mitchell et al 4,825,509 (hereinafter Mitchell).
Re Claim 7. 
Tang as modified by Carr discloses the door lock assembly of Claim 1, but fails to teach further comprising one or more hinge reinforcement brackets formed as a channel having a slot therein to receive one of the hinges and affix thereto the door.
Mitchell discloses well known hinge reinforcement brackets (1; Figs.1,5) formed as a channel having a slot therein to receive one of the hinges (17) and affix thereto the door (16).
It would have been obvious to one of ordinary skill in the art to provide the door lock assembly of Tang with additional hinge reinforcement brackets as taught by Mitchell to be old and well known and advantageous in securing the door hinge assembly and preventing tampering.
Re Claim 8. 
Tang as modified by Carr and Mitchell disclose the door lock assembly of Claim 7, further comprising one or more hinge attachment apertures (Mitchell at 6,7,12).
Re Claim 9.
Tang as modified by Carr and Mitchell disclose the door lock assembly of Claim 8, further comprising one or more hinge screws (Mitchell 6,7,12) configured to extend therethrough said one or more hinge attachment apertures to removeably attach said one or more hinge reinforcement brackets thereto the door (Mitchell Fig.5).
Re Claim 25.

Re Claim 26.
Tang as modified by Carr and Mitchell disclose the method of claim 25, further comprising the step of positioning said hinge attachment aperture positioned therearound the hinge (Mitchell Fig.5; 17) of the door.
Re Claim 27.
Tang as modified by Carr and Mitchell disclose the method of claim 26, further comprising the step of utilizing two or more hinge screws (6,7,12) configured to extend therethrough said one or more hinge attachment aperture (6,7,12) to removeably attach said hinge reinforcement bracket thereto the door (Mitchell Fig.5).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tang in view of Carr as applied to claims 1-6, 10, 19, 20 above, and further in view of Rand 2,824,300 (hereinafter Rand).
Re Claim 16.
Tang as modified by Carr discloses the door lock assembly of Claim 10, but fails to teach said back plate further comprising an alarm system having a power supply in electrical communication with a switch and an alert mechanism.
Rand discloses a door lock assembly comprising a lock pin (41) and a back plate (14) comprising an alarm system (11) having a power supply (battery 18) in electrical communication with a switch (22,26,36) and an alert mechanism (15 sound emission, buzzer).
It would have bene obvious to one of ordinary skill in the art to modify the device of Tang to include a well known alarm system as taught by Rand to further enhance the door lock assembly.

Allowable Subject Matter
Claims 11-15, 17, 18, 21-24, 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art of record fails to teach or suggest the limitations of claim 11 including back plate attachment apertures or claim 13 including one or more pin supports, absent improper hindsight reasoning.
Furthermore, with respect to claims 17 and 18, the prior art of record fails to disclose an alarm system as claimed with a switch positioned proximate said second pin support.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Note the cited door lock pin devices of the cited art, and 2020/0063475 (which is not valid prior art).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUZANNE DINO BARRETT whose telephone number is (571)272-7053. The examiner can normally be reached M-TH 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571-272-8322. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


SUZANNE DINO BARRETT
Primary Examiner
Art Unit 3675B



Sdb
/SUZANNE L BARRETT/Primary Examiner, Art Unit 3675